Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022, has been entered.
 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a pharmaceutical composition comprising (a) 0.5-50 mg of a GLP-1 agonist selected from the group consisting of SEQ ID NOs: 4-6, (b) 20-800 mg of a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, and (c) 0.6-20 mg of lubricant wherein the salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid constitutes at least 90% w/w of the excipients of the pharmaceutical composition, classified in C07K 14/605.
II. Claims 22-25, drawn to a method of treating diabetes by administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 14, classified in A61K 38/26.
III. Claims 26-28, drawn to a method of treating obesity by administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 14, classified in A61K 38/26.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the methods of using the product of Invention I can be practiced with another materially different product.  For the method of Invention II (i.e., treating diabetes), insulin can be administered to a subject in order to treat diabetes.  For the method of Invention III (i.e., treating obesity), orlistat is known to treat obesity (See National Institute of Diabetes and Digestive and Kidney Diseases, “Prescription Medications to Treat Overweight and Obesity,” available online at https://www.niddk.nih.gov/health-information/weight-management/prescription-medications-treat-overweight-obesity, 10 pages (2016) at pg. 6).  Thus, Invention I is independent and distinct from Inventions II and III.  
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  More specifically, the methods of Inventions II and III have a materially different function and/or effect, i.e., treating diabetes vs. treating obesity.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Thus, Inventions II and III are independent and distinct from one another. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 1-28 are generic to the following disclosed patentably distinct species: 
Species A:	a single and specific GLP-1 agonist indicating ALL variables (please see claims 1-4, 11, 14, 16, 18, 20, 22, and 26); and,
Species B:	a single and specific lubricant (please see claims 1, 5, 8-9, 11, 13-14, 16-22, and 24-28). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one species may not be applicable to another species;
(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph;
(d) the species are structurally and/or functionally different.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Mr. Leon Lum (representative for Applicants) on March 18, 2020, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Moreover, a provisional election was made without traverse to prosecute SEQ ID NO: 4 as elected Species A and magnesium stearate as elected Species B.  Claims 3-4 and 18-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-28 were originally filed on September 13, 2019. 
The amendment received on February 26, 2020, amended claims 1-4, 11, 16, 18, and 20.  The amendment received on July 8, 2020, amended claims 1-4, 9, 11, 14, 16, 18, and 20.  The amendment received on December 9, 2020, amended claim 1, 11; and added new claims 29-41.  The amendment received on February 14, 2022, canceled claims 1-41; and added new claims 42-44.
Claims 42-44 are currently pending and claim 42 is under consideration as claim 43 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the telephonic interview held on March 18, 2020.
Furthermore, newly submitted claim 44 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 44 is directed to a method of using the elected composition.  However, the method of use of claim 44 was not originally provided at the time the restriction was conducted. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 44 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
The present application is a continuation of PCT/EP2019/052487 filed February 1, 2019, and claims priority under 119(a)-(d) to European Application No. 18154913.0 filed on February 2, 2018. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the European application as required by 37 CFR 1.55.

Information Disclosure Statement
 The information disclosure statements (IDSs) submitted on February 14, 2022 are being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 2/14/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 5-17, and 29-41 as being unpatentable over Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19) has been withdrawn. 

Applicant’s arguments, see Response, filed 2/14/22, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 5-17, and 29-41 as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 9,993,430 B2 (Jensen et al.) (cited in the IDS received on 2/27/20) in view of Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19) has been withdrawn.

Applicant’s arguments, see Response, filed 2/14/22, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 5-17, and 29-41 as being unpatentable over claims 1-4, 6, 8-12, and 14-16 of U.S. Patent No. 11,033,499 B2 (recently issued patent of Application No. 15/958,236 (Jensen et al. (II) U.S. Publication No. 2018/0235888 A1) (cited in the IDS received on 2/27/20)) in view of Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19) has been withdrawn.

Applicant’s arguments, see Response, filed 2/14/22, with respect to the obviousness type double patenting rejection have been fully considered and are persuasive.  The rejection of claims 1-2, 5-17, and 29-41 as being unpatentable over claims 1-19 of U.S. Patent No. 9,278,123 B2 (Sauerberg et al.) (cited in the IDS received on 2/27/20); over claims 1-10 of U.S. Patent No. 10,086,047 B2 (Sauerberg et al. (II)) (cited in the IDS received on 2/27/20); and over claims 1-23 U.S. Patent No. 10,278,923 B2 (Nielsen et al.), each in view of Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19) has been withdrawn.

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 42, with respect to a pharmaceutical composition comprising semaglutide (i.e., SEQ ID NO: 4), magnesium stearate, and sodium NAC where the pharmaceutical composition does not comprise a binder or filler:
	Vilhelmsen et al. teaches a pharmaceutical composition comprising a salt of NAC such as sodium NAC (SNAC) and a lubricant such as magnesium stearate (See Vilhelmsen specification, paragraph [0005]-[0006], [0008], [0012], [0014], [0022], [0024], [0040], [0049]-[0055], [0104], Table 1; claims 1 and 3-4).  The pharmaceutical composition can also comprise a pharmaceutically active agent such as a GLP-1 agonist wherein the GLP-1 agonist is semaglutide (i.e., SEQ ID NO: 4) (See Vilhelmsen specification, paragraph [0057]-[0059], [0064]-[0065], [0092] (embodiment 14), [0093] (embodiment 9); claims 5-7).  It is noted that the only required components in Vilhelmsen’s claim 1 are a salt of NAC and a lubricant.  As such, the composition claimed by Vilhelmsen et al. does not contain a filler or binder where the salt of NAC and the lubricant are the only excipients in the composition as recited in instant claim 42.  Thus, the teachings of Vilhelmsen et al. suggest the claim limitations with respect to a pharmaceutical composition comprising SEQ ID NO: 4, a SNAC, and a lubricant such as magnesium stearate as recited in instant claim 42.  
	
	For claim 42, with respect to where the composition comprises 2-5 mg magnesium stearate per 100 mg of the SNAC:
Vilhelmsen et al. teaches that the amount of the lubricant is at least 0.25% (w/w) or at least 0.5% (w/w) of the composition (See Vilhelmsen specification, paragraph [0014]; claim 2).  In some embodiments, the amount of lubricant is no more than 10% (w/w) (See Vilhelmsen specification, paragraph [0014]).  Alternatively, Vilhelmsen et al. teaches that the composition comprises 0.1-10% (w/w) lubricant (See Vilhelmsen specification, paragraph [0029]).  
Vilhelmsen et al. teaches that the amount of SNAC is in the range of 100-1000 mg or is up to 800 mg, such as up to 700 mg or up to 600 mg (See Vilhelmsen specification, paragraph [0055]).  A specific example of the amount of SNAC is 300 mg (See Vilhelmsen specification, paragraph [0055]).  Additionally, Vilhelmsen et al. teaches that the amount of the GLP-1 peptide is in the range of 0.01 mg to 100 mg, 1 to 80 mg or 5-60 mg with specific embodiments of 5 mg, 10 mg, or 60 mg (See Vilhelmsen specification, paragraph [0069]). As such, the total weight of the combination of SNAC and the GLP-1 peptide ranges from 100.01 mg to 1100 mg thereby constituting two of the three composition components claimed by Vilhelmsen et al.  Thus, it would follow that the amount of lubricant ranges from about 0.25 mg (i.e., 0.25 % (w/w) of 100.01) to 110 mg (i.e., 10 % (w/w) of 1100 mg).  Moreover, taking the specific embodiment amounts, i.e., 300 mg of SNAC with 5, 10 or 60 mg of GLP-1 peptide, the total weight of the combination of SNAC and the GLP-1 peptide is 305 mg, 310 mg, and 360 mg.  Thus, it would follow that the amount of lubricant in these specific embodiments is about 0.76 mg (i.e., 0.25 % (w/w) of 305 mg) to 30.5 mg (i.e., 10 % (w/w) of 305 mg) when the total weight of SNAC and the GLP-1 peptide is 305 mg; about 0.775 mg (i.e., 0.25 % (w/w) of 310 mg) to 31 mg (i.e., 10 % (w/w) of 310 mg) when the total weight of SNAC and the GLP-1 peptide is 310 mg; and 0.9 mg (i.e., 0.25 % (w/w) of 360 mg) to 36 mg (i.e., 10 % (w/w) of 360 mg) when the total weight of SNAC and the GLP-1 peptide is 360 mg.    
Furthermore, taking the specific embodiment amount of 300 SNAC, it would follow that the amount of lubricant, e.g., magnesium stearate, ranges from 0.75 mg (i.e., 0.25 % (w/w) of 300 SNAC) to 30 mg (i.e., 10 % (w/w) of 300 mg), which then correlates to 0.25 mg (i.e., 1/3 of 0.75 mg equating to 100 mg SNAC) to 10 mg (i.e., 1/3 of 30 mg equating to 100 mg SNAC).  As such, the amount of lubricant per 100 mg of SNAC ranges from 0.25 mg to 10 mg.  Therefore, the amount of lubricant taught by Vilhelmsen et al. overlaps with the instantly claimed amount of lubricant as recited in instant claim 42.  Thus, when reviewing the teachings of Vilhelmsen et al. as a whole, the teachings of Vilhelmsen et al. suggest where the magnesium stearate is present in the composition in an amount of 2-5 mg per 100 mg of the SNAC as recited in instant claim 42.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Vilhelmsen et al. does not teach a specific embodiment of a pharmaceutical composition comprising SEQ ID NO: 4, SNAC and magnesium stearate as recited in instant claim 42.  However, the teachings of Vilhelmsen et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
	Vilhelmsen et al. does not teach a specific embodiment where the composition comprises 2-5 mg magnesium stearate per 100 mg of SNAC as recited in instant claim 42.  However, the amount of lubricant and SNAC taught by Vilhelmsen lies within the instantly claimed amounts and/or an ordinary skilled artisan would routinely optimize the amount of lubricant in light of the teachings of Vilhelmsen et al. as further articulated below.  
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment of a pharmaceutical composition comprising of SEQ ID NO: 4, SNAC and magnesium stearate as recited in instant claim 42, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Vilhelmsen et al. and formulate a pharmaceutical composition comprising a GLP-1 peptide such as SEQ ID NO: 4, SNAC, and a lubricant such as magnesium stearate in order to treat a subject suffering from diabetes or obesity.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a pharmaceutical composition comprising a SNAC as a delivery agent, a lubricant such as magnesium stearate, and SEQ ID NO: 4 as a GLP-1 peptide was known to treat diabetes or obesity as taught by Vilhelmsen et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical compositions of Vilhelmsen et al. were used for treating diabetes or obesity and therefore formulating a pharmaceutical composition comprising a SNAC as a delivery agent, a lubricant such as magnesium stearate, and SEQ ID NO: 4 as a GLP-1 peptide would support the treatment of diabetes or obesity by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR. 

With respect to where the composition comprises 2-5 mg magnesium stearate per 100 mg of SNAC as recited in instant claim 42,  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of lubricant would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 2-5 mg magnesium stearate per 100 mg of SNAC) lies within with the prior art amount of a lubricant such as magnesium stearate based on the amount of SNAC (i.e., about 0.25 mg (i.e., 0.25 % (w/w) of 100.01) to 110 mg (i.e., 10 % (w/w) of 1100 mg); about 0.76 mg (i.e., 0.25 % (w/w) of 305 mg) to 30.5 mg (i.e., 10 % (w/w) of 305 mg) when the total weight of SNAC and the GLP-1 peptide is 305 mg; about 0.775 mg (i.e., 0.25 % (w/w) of 310 mg) to 31 mg (i.e., 10 % (w/w) of 310 mg) when the total weight of SNAC and the GLP-1 peptide is 310 mg; and 0.9 mg (i.e., 0.25 % (w/w) of 360 mg) to 36 mg (i.e., 10 % (w/w) of 360 mg) when the total weight of SNAC and the GLP-1 peptide is 360 mg; 0.75 mg (i.e., 0.25 % (w/w) of 300 SNAC) to 30 mg (i.e., 10 % (w/w) of 300 mg), which then correlates to 0.25 mg (i.e., 1/3 of 0.75 mg equating to 100 mg SNAC) to 10 mg (i.e., 1/3 of 30 mg equating to 100 mg SNAC)).
Additionally and/or alternatively, the amount of the lubricant and/or delivery agent in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the lubricant and/or delivery agent in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the amounts of the lubricant and/or delivery agent, such as those taught by Vilhelmsen et al., for treating a subject suffering from diabetes or obesity, because an ordinary skilled artisan would have been able to utilize the teachings of Vilhelmsen et al. to obtain various amount parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the amount of the lubricant in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) the Vilhelmsen reference does not teach or suggest the claimed invention (See Applicant’s Response received on 2/14/22, pg. 3); and (2) the claimed compositions exhibit unexpected results, in particular, the plasma exposure of GLP-1 agonists increases when compositions are prepared with a very high content of the absorption enhancer and a minimal content of any further excipients, Table 1 depicts pharmaceutical compositions contained only a GLP-1 agonist, SNAC and magnesium stearate and Examples 2 and 3 demonstrate that these compositions exhibit improved dissolution and greater in vivo plasma content (See Applicant’s Response received on 2/14/21, pg. 4).

Response to Arguments
Applicant's arguments filed 2/14/22 for claim 42 as being unpatentable over the Vilhelmsen reference have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s first argument, i.e., the Vilhelmsen reference does not teach or suggest the claimed invention, it is found unpersuasive.  As stated in the Action mailed on 9/15/21, pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  Furthermore, pursuant to MPEP § 2123, patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As discussed in the amended rejection above, Vilhelmsen et al. expressly claims a pharmaceutical composition comprising a salt of NAC, a lubricant, and a GLP-1 peptide (See VIlhelmsen claims 1, 4-5).  As such, the Vilhelmsen et al. teaches a composition comprising only 2 excipients, i.e., a salt of NAC and a lubricant.  Moreover, as discussed in the rejection above, the teachings of Vilhelmsen suggest where the composition comprises 2-5 mg of the magnesium stearate per 100 mg of the SNAC because the claimed about lies within the amount ranges taught by Vilhelmsen.  
Therefore, contrary to Applicant’s argument, when considering the teachings of Vilhelmsen as a whole, the teachings of Vilhelmsen does teach or suggest the claimed invention.
In response to Applicant’s second argument, i.e., the claimed compositions exhibit unexpected results, in particular, the plasma exposure of GLP-1 agonists increases when compositions are prepared with a very high content of the absorption enhancer and a minimal content of any further excipients, Table 1 depicts pharmaceutical compositions contained only a GLP-1 agonist, SNAC and magnesium stearate and Examples 2 and 3 demonstrate that these compositions exhibit improved dissolution and greater in vivo plasma content, it is found unpersuasive.  Pursuant to MPEP 716.02, it states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  However, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  The Federal Circuit has recognized where Applicants have provided comparative tests with the prior art and the claimed invention.  See MPEP 716.02(d).
	From an examination of the Specification, it is noted in Table 1 that there are 3 groups of GLP-1 agonist compositions examined where the “A group” corresponds to claimed SEQ ID NO: 4, the “B group” corresponds to another GLP-1 agonist as SEQ ID NO: 5, and the “C group” corresponds to another GLP-1 agonist as SEQ ID NO: 6.  It is further noted that the amount of the GLP-1 agonist ranged from 3-5 mg, the amount of the SNAC ranged from 100-300 mg, and the amount of lubricant ranges from 2.2–7.7 mg where the lubricant is limited to either magnesium stearate or glyceryl dibehenate (See instant specification, Table 1).  Table 2 demonstrates that the GLP-1 agonist in the each composition claimed (i.e., A1-A2, B2-B4, C2) (note: compositions A1 and A2 are the only encompassed compositions by the instantly claimed invention) when compared to the respective control compositions exhibits improved dissolution (See instant specification, Table 2).  Similarly, Tables 3.1 and 3.2 demonstrate that the GLP-1 agonist in each composition when compared to the respective control compositions exhibits improved plasma concentration (See instant specification, Table 3).  However, the amount of magnesium stearate based on the amount of SNAC including the control compositions remained relatively the same (i.e., 2.6 mg magnesium stearate per 100 mg SNAC) thereby constituting a single data point, but the amount of magnesium stearate claimed ranges from 2-5 mg per 100 mg of SNAC.  As such, a single data point cannot support that the unexpected results would be expected over the entire claimed range.  The Examiner suggests that Applicants provide data demonstrating that the unexpected results found at the lower end of the claimed amount range can be extrapolated to the upper end of the claimed range.  Furthermore, the amount of the GLP-1 agonist is not currently claimed.  Without evidence demonstrating that the amount of GLP-1 agonist is not critical is achieving the unexpected results, the scope of the claimed invention is not commensurate with respect to the amount of the GLP-1 agonist.  Moreover, although the claimed composition excludes the presence of a binder or filler, the instantly claimed composition utilizes the transitional phrase “comprising” thereby encompassing additionally components, for example, a surfactant.  As such, Applicants may need to utilize the transitional phrase “consisting essentially of” unless Applicants have additional data demonstrating that the unexpected results are achieved when additional components are included.  Therefore, it is the Examiner’s position that the claimed composition is not commensurate in scope with the alleged unexpected results. 
 Accordingly, the rejection of claim 42 is maintained as Applicant’s argument is found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 42 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-20 of copending Application No. 17/628,459 (Pedersen et al., not yet published). Although the claims at issue are not identical, they are not patentably distinct from each other because Pedersen et al. claims: 

    PNG
    media_image1.png
    225
    645
    media_image1.png
    Greyscale

(See Pedersen claim 1).  The lubricant can be magnesium stearate (See Pedersen claim 3), the GLP-1 agonist can be semaglutide (See Pedersen claim 7), and the salt of NAC can be sodium NAC (See Pedersen claim 9).  The amount of lubricant ranges from 1-30 mg and the amount of SNAC ranges from 100-300 mg (See Pedersen claim 13) thereby encompassing 1 mg to 30 mg magnesium stearate per 100 mg SNAC.  As such, the ‘459 claimed amounts encompass the instantly claimed amounts of magnesium stearate and SNAC.  Moreover, it is noted that the ‘459 claimed invention does not require a binder or filler.  Claims 16-19 are directed to methods of using the composition.  Dependent claims 2, 4-6, 8, and 10-12 are also encompassed by the instantly claimed invention.  Therefore, the ‘459 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654